Title: To George Washington from Hans Alexander Siegfried von Steuben, 6 March 1790
From: Steuben, Hans Alexander Siegfried von
To: Washington, George



Monseigneur!
A nelam le 6 Mars 1790

Votre Excellence aura la Grace de me pardonner la Liberte que jose prendre de vous adresser ce peut de Ligne. Au Sujet d’un Frere unique qui a L’honneur de Servir sous votre Commandement dans le Prowince ùnie de l’amerique. Je lui ai Ecrit plussieurs fois, mais je n’ai jamais eu le Bonheur de recevoir une reponse que jai attendu avec Ardeur. N’etant pas Connu dans se⟨e⟩ Contrée et ne Sachant la Ville et la Prowince de son Commandement. La Grace et la Bonté de votre Excellence qui est connù a tout le Monde Mohnorera de faire passer cette Lettre

a son Adresse, ne pouwant faire autre Chose Monseigneur pour cette Grace d’etre avec le Cour le plus Sensible et avoir l’honneur de me ranger au Nombre de ceux qui ont l’honneur de se dira avec le plus profond respect. Monseigneur, votre tres hùmble et tres Obeissante Serviteur

H. S. de Steuben
Capit. des Hussards de l’armée du Roi de Prusse

